t c memo united_states tax_court povolny group incorporated et al petitioners v commissioner of internal revenue respondent docket nos filed date mark a pridgeon for petitioners julie a schwoebel christina l cook john q walsh jr and john schmittdiel for respondent memorandum findings_of_fact and opinion holmes judge james povolny ran three real-estate businesses--one of which racked up a lot of liabilities trying to build a hospital in algeria to pay the other cases we consolidated with this one are povolny group incorporated docket number and james m povolny and deborah a povolny docket number some of those liabilities povolny used his other companies’ money he says these payments were loans and that he can deduct them as bad_debts the commissioner says they were really distributions and wages and that povolny owes taxes on them findings_of_fact povolny is an ambitious and accomplished real-estate entrepreneur with a strong inclination toward hard work he started building his career early--he went to a private junior rotc high school and then on to college where he studied electrical engineering for a year he left got married and joined the air force sergeant povolny finished his tour of duty and went on to serve in the minnesota air national guard for two-and-a-half years during that time he also worked in maintenance at a real-estate development company and attended night school he rose steadily through the ranks and went from maintenance to become a principal in the firm after eighteen years he left in to join his wife’s company archetone limited povolny’s wife had started archetone limited sometime in the 1980s archetone limited is an s corporation2 and povolny own sec_49 of it--his wife if a business meets the requirements of sec_1361 it may elect to be treated as an s_corporation and generally avoid corporate tax sec_1362 continued owns the other povolny considered it a small general-contracting firm and hoped to use it to build his own real-estate company this proved difficult so in povolny formed povolny group pg a real-estate brokerage firm povolny is pg’s president ceo and sole shareholder povolny didn’t focus much on pg and when the recession hit in pg’s book of business all but dried up archetone limited’s business--which had been mostly regional--dried up too by archetone limited had no book of business the phones just stopped ringing at that point povolny recalled a chat he’d had with an old air force buddy a few years back povolny’s friend had gone to work for the va and wanted him to take advantage of some of the opportunities it offered pg and archetone limited were doing well then and povolny didn’t have time to explore any new opportunities the recession however gave him the perfect chance to take his business in a different direction povolny discovered that the va gave preference on some construction contracts to disabled veterans who owned their own continued a an s corporation’s income and losses like a partnership’s flow through to its shareholders who then pay income_tax see sec_1363 all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated business povolny realized that he qualified so he got the required certifications and began working on federal projects things went well for a while then came algeria the algerian ministry of health decided to build a new hospital in tablat povolny submitted several bids and won a contract to build the hospital he formed archetone international llc archetone international --which he solely owns--and opened a bank account for it in algeria but construction in algeria is complicated and povolny testified that the government there required a bank guaranty povolny tried to get one from wells fargo in the united_states but they were able to give him only a line of credit which he converted into a bank guaranty with a correspondent bank in london that line of credit required cash collateralization so povolny and his entities each took out a series of small loans from other lenders but even with the right funding the project quickly started to head south povolny had to stop work three times because the algerian government wasn’t paying him povolny testified that he suspected that the underlying reason for the delay was that the project while for the algerian government was funded by an organization from a third country whose representative expected under-the-table consideration to keep things moving povolny did not go along and the progress payments stopped progressing these significant delays prompted the algerian government to shut the project down and this left archetone international with a lot of outstanding liabilities and not much money to pay them with povolny did not want archetone international to default but that company had little money so povolny decided to tap the assets of the other companies that he controlled and that’s where the problems that led to these cases began for he considered pg and archetone limited to be related entities and didn’t see the merit in creating any formal notes or other documentation when he began moving money in he had pg pay a bit more than dollar_figure of archetone limited’s and archetone international’s debts on its ledgers pg now lists these amounts as being owed to it but on it sec_2010 tax returns--it filed an initial return and two amended returns each as a c corporation3--pg claimed them as costs of goods sold cogs and because pg was apparently making money again--on each of its returns it listed more than dollar_figure in gross receipts--there was enough income c_corporation is tax jargon for a corporation not taxed under subchapter_s of the code a c corporation’s net_income is taxed twice--first at the corporate level and again at the individual level when the shareholders receive distributions of profits in the form of dividends to make these claimed cogs valuable for that year pg also issued povolny a w-2 that showed about dollar_figure in wages but later issued him a corrected w-2 that reduced the amount to only about dollar_figure in pg paid povolny over dollar_figure which he used to pay more of archetone international’s debts pg’s ledgers characterized these payments as distributions pg itself also directly paid another nearly dollar_figure of archetone limited’s and archetone international’s expenses which pg’s ledger simply calls archetone payments that year pg filed its tax_return as an s_corporation reporting over dollar_figure million in gross_receipts with dollar_figure in ordinary business income flowing through to the povolnys the povolnys on their joint_return claimed an over dollar_figure flowthrough loss from archetone limited--a loss that was principally derived from archetone limited’s claimed dollar_figure deduction for loss on archetone international expenses paid and its claimed dollar_figure deduction for loss on archetone international bad_debt povolny’ sec_2011 w-2 from pg meanwhile reported only about dollar_figure in wages during the years at issue povolny hired a cpa to prepare his and pg’s tax returns but povolny didn’t give this cpa receipts or other supporting even after including the dollar_figure in its cogs in pg reported around dollar_figure in gross_profit and over dollar_figure in taxable_income documentation beyond what his quickbooks reflected povolny also told this cpa that archetone international never received any revenue even though it had received at least some payments on the algerian hospital contract pg’ sec_2010 and sec_2011 tax returns were timely as were the personal returns that povolny and his wife jointly filed for those years the commissioner issued pg a notice_of_deficiency for and issued the povolnys a notice_of_deficiency for and the commissioner also issued pg a notice_of_determination of worker classification for finding that pg owed dollar_figure in fica_taxes on the dollar_figure it gave povolny and the dollar_figure it used to pay archetone limited’s and archetone international’s expenses pg was incorporated in and maintained its primary place of business in minnesota when it timely filed its petitions the povolnys were minnesota residents when they filed their petition we tried the case in st paul the the notice_of_deficiency the commissioner issued the povolnys includes changes for related to pg which was an s_corporation that year fica_taxes are those that the federal_insurance_contributions_act imposes on employers and employees see sec_3101 sec_3111 fica generally includes a social_security_tax and a medicare_tax but wages over a certain annual_limit are subject only to the medicare_tax sec_3101 sec_3111 sec_3121 employers and employees each pay half of the fica_taxes and employers are required to withhold the employee’s portion sec_3101 sec_3102 sec_3111 commissioner asserted that povolny and pg owed accuracy-related_penalties and povolny contested them in the petitions the commissioner however introduced no evidence at trial that he had complied with sec_6751 see graev v commissioner graev iii t c ___ ___ slip op pincite date citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing t c ___ date opinion povolny concedes several of the commissioner’s adjustments five issues remain for decision was pg’ sec_2010 payment of dollar_figure to creditors of archetone limited and archetone international a loan between pg and those companies or a capital_contribution that was also a constructive_dividend to povolny is archetone limited entitled to a bad-debt deduction for for dollar_figure in payments it made to archetone international’s creditors from to and dollar_figure in payments pg made in should pg’ sec_2011 payments of dollar_figure to povolny and dollar_figure directly to creditors of archetone limited and archetone international be taxed as wages to povolny does pg owe employment_taxes on those dollar_figure and dollar_figure payments are pg and the povolnys liable for accuracy-related_penalties under sec_6662 for the years at issue we will address each issue in turn i loans or constructive dividends in pg claimed a dollar_figure cogs adjustment for expenses of archetone limited and archetone international that it had paid pg now argues it was a loan the commissioner says that the payment was only disguised as a loan and was really a contribution of capital by pg to archetone limited and archetone international according to him this made the payment a constructive_dividend to povolny under sec_301 and 316--which would mean no deduction for pg and an increase in income for povolny a debt or capital_contribution a bona_fide debt arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs see also 91_tc_575 the commissioner’s brief collapses the two parts of the argument saying that because the payments weren’t debt they were constructive dividends that’s understandable because the payments here went directly from pg to archetone limited’s and archetone international’s creditors but payments on behalf of a related_entity can still be capital contributions to that entity see herrera v commissioner tcmemo_2012_308 at payment for the benefit of sister corporation treated as capital_contribution aff’d 544_fedappx_592 5th cir whether a transfer creates a bona_fide debt or is instead an equity_investment is a question of fact see 532_f2d_1204 8th cir see also 74_tc_476 to answer this question we ask primarily whether there was a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship dixie dairies corp t c pincite quoting 61_tc_367 case law gives us a small forest of factors to consider the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payments whether there was participation in management as a result of the advances the status of the advances in relation to regular corporate creditors the intent of the parties any identity of interest between creditor and stockholder any ‘thinness’ of capital structure in relation to debt the ability of the corporation to obtain credit from outside sources the use to which the advances were put any failure of the debtor to repay and the risk involved in making the advances id pincite see also uneco inc f 2d pincite we’re careful not to give any one factor undue weight see uneco inc f 2d pincite pg’s quickbooks entries show the dollar_figure in payments as due from related parties write off - archetone which makes it seem as though pg intended the payments to be loans but pg deducted the payments as purchases on all three versions of it sec_2010 tax returns belying the quickbooks label and when pg made the payments it didn’t execute a note set an interest rate ask for security or set a maturity_date the lack of these basic indicia of debt and pg’s inconsistent labeling weigh in favor of finding that pg intended the payments to be capital contributions not loans see shedd v commissioner tcmemo_2000_292 wl at so does the fact that archetone limited and archetone international were broke when pg made the payments povolny testified that archetone international had no funds or wasn’t capitalized and he’d already given up on its only contract--the algerian hospital--for which it hadn’t been paid anything since archetone limited’s situation was similar--by it had virtually no book of business its liabilities exceeded its assets and it was losing money so pg’s payments went to entities that were undercapitalized would only be able to repay if they suddenly had earnings and under those circumstances couldn’t have obtained loans from outside lenders--all factors suggesting that the payments were capital contributions not loans see eg am offshore inc v commissioner 97_tc_579 95_tc_257 a trial_court is supposed to look at all these factors together and the image that emerges is that povolny treated legally separate corporations as one big wallet taking money from one corporation and routing it to another will almost always trigger bad tax consequences unless done thoughtfully povolny though possessed of considerable practical intelligence in running his businesses did not approach archetone international’s problems with any indication that he thought through these consequences or sought the advice of someone who could help him do so one result is that we find that pg’s dollar_figure in payments were not loans to archetone international and archetone limited but were instead capital contributions to these corporations see shedd wl at the lack of relevant evidence in the record itself also suggests that pg and the archetone entities didn’t intend to form a debtor-creditor relationship b constructive_dividend we now turn to whether pg’s payments were constructive dividends to povolny a constructive_dividend occurs when a corporation confers an economic benefit on a shareholder without the expectation of repayment 73_tc_980 a transfer between related corporations can be a constructive_dividend to common shareholders even if those shareholders don’t personally receive the funds see eg benson v commissioner tcmemo_2004_272 wl at payments for purported royalties and nonexistent services between related entities were constructive_dividend supplemented by tcmemo_2006_55 aff’d 560_f3d_1133 9th cir shedd wl at advance between shareholder’s entities was constructive_dividend that type of transfer is a constructive_dividend if the common shareholder has direct or indirect control_over the transferred property and the transfer wasn’t made for a legitimate business_purpose but instead primarily benefited the shareholder shedd wl at see also 730_f2d_634 11th cir aff’g tcmemo_1982_314 povolny had complete control_over the transferred funds--he was and is the sole shareholder of pg and archetone international and he own sec_49 of archetone limited and there was no discernible business reason for pg to make the transfer--as we found above there was no hope of repayment or contemplation of interest the transfer was undeniably bad for pg but it was good for povolny because it reduced his other entities’ liabilities pg’s payment of dollar_figure of archetone international’s and archetone limited’s expenses was therefore a constructive_dividend to povolny ii bad-debt deductions on their tax_return the povolnys claimed an over dollar_figure flowthrough loss derived from a dollar_figure bad-debt deduction that archetone limited took for payments it made on archetone international’s behalf from to and a dollar_figure deduction that it took for loss on archetone international expenses paid the commissioner denied all of these deductions increasing the povolnys’ flowthrough income from archetone limited by around dollar_figure the disparity between the contested deductions’ total and the dollar_figure adjustment is not a failure of arithmetic instead the commissioner tells us it’s due to an at_risk_limitation calculation that is not part of the record because it favors the povolnys we’ll keep the commissioner’s lower number before there can be a bad-debt deduction there has to be a bona_fide debt sec_1_166-1 income_tax regs kean t c pincite even when there’s a bona_fide debt a bad-debt deduction is available only for the year that debt becomes worthless sec_166 a bona_fide debt we’ve already gone over what constitutes bona_fide debt see supra pp the same test applies here we note first that the purported loans had none of the standard indicia of debt no formal loan documentation no set maturity_date and no interest payments see eg 827_f2d_1409 9th cir formal loan documentation tends to show bona_fide debt 464_f2d_394 5th cir fixed maturity_date is characteristic of debt am offshore inc t c pincite lack of interest payments suggests equity we recognize that transactions between closely held corporations and their shareholders are often conducted in an informal manner epps v commissioner tcmemo_1995_297 wl at but because of the amount of the purported loans at issue here--over dollar_figure-- the lack of any loan documentation whatsoever weighs against a finding of debt see id lack of formality weighs against debt finding where payment was dollar_figure the only documents povolny produced about the purported loans were printouts of quickbooks entries at trial povolny discussed a two-page printout from archetone limited’s quickbooks labeled a r archetone international that lists the dollar_figure in payments that archetone limited deducted as bad_debt the dollar_figure that pg paid and that archetone limited deducted that same year as loss on archetone international expenses paid appears in two separate entries from pg’s quickbooks one entitled quarterly distributions and another called due from related parties write off - archetone but we don’t just look at the label a corporation sticks on a transaction we look for proof of its substance see eg shedd wl at and there’s none of that here--povolny this fact is also relevant to the pg-wage issue that we’ll discuss in the next section--ie whether pg’s dollar_figure in payments to archetone international’s and archetone limited’s creditors were loans to those entities or compensation to povolny but there was another adjustment for those payments archetone limited’s dollar_figure deduction--which flowed through to the povolnys--was also disallowed by the commissioner there was some confusion at trial and in the briefs about this deduction the povolnys argued on brief that the dollar_figure deduction was part of archetone limited’s bad-debt deduction for so we’ve focused on that argument here but even if it wasn’t part of archetone limited’s bad-debt deduction for 2011--for example if it was a current claimed business_expense by archetone limited--the commissioner says that that adjustment was still appropriate because povolny failed to provide documentation or explanation for archetone limited having a business_purpose for paying archetone international’s expenses povolny didn’t have anything to say about that at trial or on brief so we deem that issue conceded see rule b mcneil v commissioner tcmemo_2011_150 wl at n aff’d 451_fedappx_622 8th cir apparently didn’t even give his cpa anything beyond such quickbooks printouts this strongly suggests that povolny was simply trying to recast some of the investment in the failed algerian hospital project as loans to recoup some of the loss in other words it wasn’t bona_fide debt archetone international’s lack of capital also suggests that what the povolnys deducted weren’t bona_fide debts a transferee’s undercapitalization is strong evidence that the transfer is a capital_contribution am offshore inc t c pincite here archetone international had no capital at all--povolny testified that it had no funds or wasn’t capitalized so it basically was capitalized through the assets that archetone limited had this complete lack of capitalization weighs heavily in favor of finding that the payments at issue were capital contributions and not bona_fide debt along the same lines repayment dependent on earnings suggests that an advance is more likely to be equity estate of mixon f 2d pincite am offshore inc t c pincite calumet indus inc t c pincite provost v commissioner tcmemo_2000_177 wl at and because archetone international had no capital at the time of the purported loans the only potential source of repayment was earnings on its single contract--the algerian hospital this too weighs against finding that a bona_fide debt existed the evidence we have then shows no formal signs that a debt existed and the underlying economics of the situation strongly suggests that povolny was once again just using one of his companies’ funds to pay another of the companies’ debts we therefore find that archetone limited’s advances to archetone international did not create bona_fide debt b worthlessness even if archetone limited’s advances to archetone international did create bona_fide debt the povolnys would still need to show that that debt became worthless in when a debt becomes worthless is a question of fact 326_us_287 am offshore inc t c pincite this means that a taxpayer must show identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery 109_tc_400 citing 77_tc_582 caselaw reveals many objective criteria that can indicate a debt is worthless they include a decline in the debtor’s business a decline in the value of the debtor’s assets overall business climate serious financial hardship suffered by the debtor the debtor’s earning capacity events of default insolvency of the debtor the debtor’s refusal to pay actions taken by the creditor to pursue collection and subsequent dealings between the creditor and the debtor am offshore inc t c pincite see also cooper v commissioner tcmemo_2015_191 at it was povolny’s burden to show he’s entitled to a deduction the commissioner has disallowed rule a 290_us_111 we have little but povolny’s uncorroborated testimony however he did testify that he didn’t think the algerian government would ever pay archetone international on its contract this isn’t enough--he didn’t say why he thought that and didn’t show that he’d ever tried to collect what the algerian government owed him he also had the burden to show that the debt became worthless specifically in yet he offered no proof at all of this key fact we find for the commissioner on this issue iii wages povolny argues that the dollar_figure he received from pg in 2011--a payment he immediately used to pay other corporate debts--was either a distribution or a loan he also claims that the dollar_figure pg used to pay archetone limited’s and archetone international’s creditors was a loan the commissioner says that both of these payments were wages to povolny and argues that pg just called them something else to avoid employment_taxes we’ve already determined that the dollar_figure payment--which was part of the purported bad_debt that archetone limited tried to deduct that year--wasn’t a loan as we pointed out that payment lacked formal loan documentation had no set interest rate or maturity_date was made to a company with no capital and could be repaid only if that company generated earnings see supra pp for the same reasons the dollar_figure payment couldn’t have been a loan either what remains is for us to determine whether the commissioner properly characterized these payments as wages to povolny or if they are instead distributionsdollar_figure on brief povolny refers to distributions in his headings but then only argues that these payments were loans we’ll nevertheless consider whether the commissioner properly characterized them wages are payments for services performed david e 668_f3d_1008 8th cir aff’g 757_fsupp2d_877 s d iowa see also 119_tc_121 aff’d 93_fedappx_473 3d cir sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs whether payments to an employee-shareholder are wages paid for services performed or something else--such as dividends or loan repayment--is a question of fact see david e watson p c f 3d pincite we consider all the evidence and look to the substance of the situation not the name the parties give a payment see id pincite 117_tc_141 aff’d 54_fedappx_100 3d cir sec_31_3121_a_-1 sec_31_3306_b_-1 employment_tax regs a big part of this analysis is what reasonable_compensation for the employee’s services would be see david e watson p c f 3d pincite revrul_74_44 1974_1_cb_287 this is yet another question where caselaw has sprouted a profusion of possibly relevant facts the employee’s qualifications the nature extent and scope of the employee’s work the size and complexities of the business a comparison of salaries paid with the gross_income and the net_income the prevailing general economic conditions comparison of salaries with distributions to stockholders the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the taxpayer as to all employees and in the case of small corporations with a limited number of officers the amount of compensation paid to the particular employee in the previous years 500_f2d_148 8th cir aff’g tcmemo_1973_130 david e watson p c f_supp 2d pincite in david e watson p c for example the eighth circuit accepted a district court’s application of those factors where the sole officer shareholder director and employee of an s_corporation paid himself dollar_figure in salary and around dollar_figure in distributions f 3d pincite there the court found that the trial_court didn’t err when it accepted an irs expert’s opinion that reasonable_compensation for the services of a highly qualified experienced full-time accountant such as the taxpayer was around dollar_figure id pincite dollar_figure povolny argues that the parties’ subjective intent alone determines whether payments were compensation the eighth circuit does not agree see continued the commissioner estimated at trial that reasonable_compensation for the ceo of a st paul construction company the size of pg is dollar_figure he points out that while povolny’ sec_2011 w-2 from pg reports only dollar_figure in salary combining that with the contested payments results in dollar_figure which is fairly close to the estimate there’s no reason for us to think that the commissioner’s estimate is unreasonable given povolny’s decades of real-estate development experience and the fact that he singlehandedly ran three companies one of which had hundreds of thousands of dollars in receipts and one of which had an international contract povolny didn’t contest this estimate at trial or in his opening brief he mentioned it only in his reply brief where he argued that the commissioner didn’t affirmatively show that the estimate was the result of comparisons to companies sufficiently similar to pg but it is povolny’s burden to show that the commissioner’s determination is wrong not the commissioner’s burden to show that it is right see rule a welch u s pincite povolny doesn’t bear his burden here continued david e watson p c f 3d pincite subjective intent controls only in the rare case where there is evidence that an otherwise reasonable_compensation payment contains a disguised_dividend id pincite quoting elliots inc v commissioner 716_f2d_1241 9th cir rev’g t c memo that’s not the situation here and povolny’s own testimony undermined his position when his attorney asked him whether the dollar_figure payment was a distribution or compensation povolny replied part of it was compensation but the majority of it was intended to pay off debts the only debt povolny specifically mentioned though was a personal debt--the mortgage on his home povolny also testified that the dollar_figure payment was a loan but we’ve already shown that it wasn’t and it went directly to the payment of the other companies’ debtsdollar_figure we find for the commissioner on this issue iv employment_taxes the next issue is whether pg owes employment_taxes on the dollar_figure and dollar_figure it paid povolny in a n officer who performs substantial services for a corporation and who receives remuneration in any form for those services is considered an employee whose wages are subject_to federal employment_taxes veterinary surgical consultants p c t c pincite see also sec_3121 sec_31_3121_d_-1 employment_tax regs an employer can avoid employment-tax liability by showing three things one of the payments was for dollar_figure in settlement of a collections action by wells fargo povolny pg archetone limited and archetone international were all parties to the settlement it didn’t treat the person as an employee essentially meaning it didn’t file a w-2 it filed its tax returns consistent with that treatment and it had a reasonable basis for not treating the person as an employee revenue act of pub_l_no sec_530 stat pincite otherwise the employer is liable the commissioner points out that povolny was an officer who performed substantial services for pg and received payment in return and in pg both issued povolny a w-2 and reported that compensation on its return so far so good for the commissioner povolny for his part doesn’t address the employment_taxes on brief--he argues that the compensation at issue wasn’t wages but we’ve held that it was the issue is therefore conceded see rule b mcneil v commissioner tcmemo_2011_150 wl at n aff’d 451_fedappx_622 8th cir v penalties the commissioner says that pg owes sec_6662 accuracy-related_penalties for and that the povolnys owe such penalties for and sec_6662 imposes a penalty when there is an underpayment attributable to negligence disregard for the rules or regulations or a ny substantial understatement of income_tax sec_6662 and b and povolny argues that these penalties shouldn’t apply because a cpa prepared each of the returns at issue which he says is enough to show reasonable_cause and good_faith see sec_6664 sec_1_6664-4 income_tax regs a penalties against the povolnys the commissioner has the initial burden of production regarding the penalties against the povolnys because they are individuals sec_7491 commissioner has burden of production with respect to the liability of any individual for any penalty first he must show that the tax understatement was substantial which means it exceeded the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 the commissioner bore this part of his burden each year’s understatement surpasses both dollar_figure and of the tax required to be shown on the return we recently noticed that sec_7491 also places on the commissioner the burden to show that accuracy-related_penalties were personally approved in writing by the immediate supervisor of the irs employee who made the initial determination to assert them in the notice_of_deficiency sec_6751 graev iii t c at slip op pincite this the commissioner failed to do accordingly he did not meet his burden of production and the povolnys are not liable for the penalty the commissioner determined against them for or see ford v commissioner tcmemo_2018_8 at b penalties against pg the commissioner has no burden of production regarding the penalties against pg because sec_7491 doesn’t apply to corporations see 126_tc_191 dollar_figure pg can avoid the penalties however if it shows that it had reasonable_cause to take its return positions and acted in good_faith sec_6664 sec_1_6664-4 income_tax regs povolny arguing against all of the penalties the commissioner determined in these cases including those against the povolnys as individuals which we’ve already held we can’t sustain says he made this showing because he hired a cpa to prepare both pg’s and the povolnys’ tax returns during the years at issue we’ve occasionally applied sec_7491 to c corporations see d r fin servs inc v commissioner tcmemo_2011_252 wl at mcgehee family clinic p a v commissioner tcmemo_2010_202 wl at aff’d 777_f3d_582 2d cir maint painting constr inc v commissioner tcmemo_2003_270 wl at but 126_tc_191 is a t c opinion so we must follow it we usually do see eg our country home enters inc v commissioner 145_tc_1 shah v commissioner tcmemo_2015_31 at n hie holdings inc v commissioner tcmemo_2009_130 wl at n aff’d 521_fedappx_602 9th cir reliance on an adviser can save a taxpayer from accuracy-related_penalties but only if the reliance was reasonable 115_tc_43 aff’d 299_f3d_221 3d cir reliance is reasonable if the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied on the adviser’s judgment in good_faith id pincite the commissioner doesn’t dispute that the cpa was a competent professional but povolny didn’t give this cpa necessary and accurate information he provided only the quickbooks entries for the purported loans--he didn’t provide any supporting documentation because he never created any povolny also misled the cpa--specifically he said that archetone international didn’t need to file returns because it had no revenue even though it had received at least some payments for the algerian hospital contract povolny also didn’t actually rely on the cpa’s judgment he never asked for the cpa’s advice regarding how to report the contested transactions and it was povolny--not the cpa--who decided that the purported bad_debt became worthless in rather than provide complete information and follow the cpa’s advice he simply told the cpa how to report everything merely hiring a cpa--without giving him necessary information or relying on his advice-- doesn’t protect a taxpayer see eg bronson v commissioner tcmemo_2012_17 wl at aff’d 591_fedappx_625 9th cir kaplan v commissioner tcmemo_2006_16 wl at pg is therefore liable for the penalties determined against it there were settlements and concessions on other issues so decisions will be entered under rule
